department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr uniform issue list ke kee kee legend taxpayer a ra b irac ira d irae bank j dear nel ee el ee el ee this is in response to your letter dated date supplemented by letter dated date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a redeemed ira b on date and was issued a check for and take the remaining taxpayer a intended to rollover dollar_figure asa distribution the check was deposited into bank j on dollar_figure at that time taxpayer a was told the funds would not be available until bes taxpayer a attempted to reach a family investment_advisor during the month of september without success during the month of october taxpayer a was away from home caring for her elderly mother also during the month of october taxpayer a deposited dollar_figure to reach a family investment_advisor upon her return home in november into ira c taxpayer a continued to attempt on monday of dollar_figure since she received the redemption from ira b deposits on friday day rollover rule into ira d and irae at that time it had been exactly days if taxpayer a had made these they would have qualified under the taxpayer a made two separate deposits each based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of dollar_figure from ira b because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira should be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ra is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates a clear intent to roll over the distribution she received from ira b during date this is demonstrated by taxpayer a’s deposit of dollar_figure into ira c and her unsuccessful attempts to contact a family investment_advisor also taxpayer a missed the deadline for rollover by only days of which of those days constituted a weekend ofthedollar_figure therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect fo the remaining dollar_figure in november of rollover_contribution of dollar_figure provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 of the code taxpayer a established ira d and ira e each with a distribution from rab the service notes that _ at this time taxpayer a has extended the filing_date of her federal_income_tax return by filing form_4868 in order to effectuate this ruling taxpayer a must file a federal_income_tax return form_1040 consistent therewith kee this ruling does not authorize the rotlover of amounts that are required to be distributed by sec_401 of the code made applicable to iras under sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t3 sincerely yours neces vile frances v sloan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc wk ee k kek eee
